PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Watzke, Ruediger
Application No. 16/203,464
Filed: 28 Nov 2018
For: Clamping device with hydraulic clamping

:
:
:	DECISION ON PETITION
:
:
:

This is in response to the petition under 37 CFR 1.59, filed October 26, 2020, to transfer the Certified Copy of Foreign Priority Application for India Patent Application No. 20181020155, and transmittal, from the above identified application to US Application No. 16/801,712.  

The petition is granted.

A copy of the Certified Copy of Foreign Priority Application for India Patent Application No. 20181020155, and transmittal, have been moved to US Application No. 16/801,712.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions